DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  has been considered by the examiner. 

Status of Claims
This Office action is in reply to the election by applicant on 12/13/2019.
Claims 1 - 15 are currently pending and have been examined.
This action is made non-final. 

Allowable Subject Matter
Claims 8 - 10 and 13 - 15 would be allowable if rewritten or amended to overcome the rejection(s), if applicable, under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, as set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  Independently the above said claims' respective limitations are obvious, however the claims as a whole are not obvious because the examiner would have to 
Claim Objections
Claims 4 and 8  are objected to on account of a likely mis-spelling of the term "from", wherein the word is stated as "form".
Claim 5 is objected to on account of a likely erred word insertion, wherein the word "country" is inserted for apparently the word "the". 
Appropriate correction is required.
       

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8, 10, and 14  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992).
In the present application, claims 4, 8, 10, and 14 disclose (in various forms): 
splitting light from an image displayed by the display by the parallax barrier and the microlens to produce a plurality of different pictures  
where the above said claim term(s) is not supported in the specification as to how the applicant is performing the limitation in order to show possession of the invention at the time of filing. While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how  Applicant envisioned achieving the goal of the above bulleted limitation. Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claims 8 and 10 (and any claims dependent therefrom) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992).
In the present application, claims 8 and 10 
the display is configured to rotate the displayed picture to align the displayed picture with the parallax barrier or the microlens;
where the above said claim term(s) is not supported in the specification as to how the applicant is performing the limitation in order to show possession of the invention at the time of filing. While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how  Applicant envisioned achieving the goal of the above bulleted limitation. Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform above said operation described by the limitation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
Claim 10  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992).
In the present application, claim 10   discloses: 
the parallax barrier is configured to block light of a first preset wavelength;
where the above said claim term(s) is not supported in the specification as to how the applicant is performing the limitation in order to show possession of the invention at the time of filing. While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how  Applicant envisioned achieving the goal of the above bulleted limitation. Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
Claims 5, 10, and 15 (and any claims dependent therefrom) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992).
In the present application, claims 5, 10, and 15  disclose: 
mounting the parallax barrier and the microlens uniformly on the device protecting a screen, or mounting the parallax barrier and the microlens in a partial area of the device protecting a screen;
where the above said claim term(s) is not supported in the specification as to how the applicant is performing the limitation in order to show possession of the invention at the time of filing. While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how  Applicant envisioned achieving the goal of the above bulleted limitation. Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform above said operation described by the limitation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
Claim  12,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992).
In the present application, claim 12  discloses: 
acquiring a plurality of different pictures by the plurality of cameras, wherein the plurality of different pictures are photographed by a parallax barrier and a microlens of the response apparatus
where the above said claim term(s) is not supported in the specification as to how the applicant is performing the limitation in order to show possession of the invention at the time of filing. How, for example, does a "parallax barrier" "photograph" anything? While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how  Applicant envisioned achieving the goal of the above bulleted limitation. Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims   3, 6, 8 - 9, 11, and 13 (and any claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.
Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
In accord with the last, a person of ordinary skill in the art may find indefinite as to just what it is that constitutes the claim term   "successful"   vis a vis an image match, which term is claimed as needed for an authentication. The claim term "successful" is a relative term. The Specification gives no light within which to gauge the meaning of this term. One person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what constitutes a "successful" image match (per the above rejected claims).  One person of ordinary skill in the art might come to the conclusion that a  "successful" image match means fully successful, while a second person of ordinary skill may come to the conclusion that a "successful" image match means that a portion or even most of the image features are matched. For the purposes of compact prosecution the examiner interprets the meaning of the term "successful" to include any sort of a match between images.

 Claims  4, 8, and 12 (and any claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.
The MPEP (§ 2173: entitled Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
In accord with the last, a person of ordinary skill in the art may find indefinite as to just what is that constitutes: 
the shooting angles of the plurality of cameras are set to different from each other,
which term is impossible to understand with any definiteness.  Moreover, the Specification gives no light within which to gauge the meaning of this term. One person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what constitutes the above bulleted claim limitation (vis a vis the above noted rejected claims).  One person of ordinary skill in the art might come to the conclusion that the said "shooting angles" are set to different distances, while a second person of shooting angles" refer to a different physical position that the camera must be mounted at. For the purposes of compact prosecution the examiner interprets the meaning of the this claim limitation to include that the cameras views are not exactly the same (i.e., 100% duplicative). 
  
Claims  5, 10 and 15, (and any claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.
The MPEP (§ 2173: entitled Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
In accord with the last, a person of ordinary skill in the art may find indefinite as to just what is that constitutes:
uniformly mounting the parallax barrier and the microlens on the device protecting a screen, or mounting a parallax barrier and a microlens in a partial area of the device protecting a screen;
uniformly mounting" and/or a  "the device protecting a screen", and/or "partial area of the device protecting a screen", and/or a "mounting a parallax barrier and a microlens in a partial area" actually mean? The entire Disclosure appears to be silent on what these terms actually are. For the purposes of compact prosecution the examiner interprets the meaning of this claim limitation to include any sort of existence or usage of any sort of parallax barrier and microlens  vis a vis any so called device.

Claim 12 (and any claims dependent thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.
The MPEP (§ 2173: entitled Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the 
In accord with the last, a person of ordinary skill in the art may find indefinite as to just what is that constitutes:
acquiring a plurality of different pictures by the plurality of cameras, wherein the plurality of different pictures are photographed by a parallax barrier and a microlens of the response apparatus
which term is impossible to understand with any definiteness. Just what is photographing by a parallax barrier?    The Specification gives no light within which to gauge the meaning of this term. One reasonable person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what constitutes the above bulleted claim limitation (vis a vis the above noted rejected claims).  For the purposes of compact prosecution the examiner interprets the meaning of this claim limitation to include any sort of usage of a parallax barrier and microlens   in connection with any device capable of taking a photographs.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 3, and 11 
Note that claims 4 - 10, and 12 - 15 have no 35 USC 101 "Alice" type rejection. Claims 4 - 10, and 12 - 15  all involve the use of both parallex barriers and microlenses to make computer driven conversions / constructs between two dimensional photos (shot with computer driven cameras) and three dimensional computer generated photos, for matching purposes. 
Independent claim 1 is directed to a system and independent claim 11 is directed to a method, both of  which are both statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 11 (which reads on independent system claim 1) recites:
sending a request code; requesting a three-dimensional image or a multi-dimensional image; matching the three-dimensional image or the multi-dimensional image with data; determining that an authentication is successful.  
Several dependent claims further refine the abstract idea of claim 11 (and 1):
acquiring and verifying a three-dimensional image (claim 2); matching a three-dimensional image with data; determining authentication (claim 3). 
The claim(s) thus recite the abstract idea of:
Matching photographs to determine authenticity. 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The system, request apparatus, generation module, and response apparatus additional limitations of the independent claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (as above, including the system, request apparatus, generation module, and response apparatus), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 3, and 11 are  not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1 - 3  and 11 are rejected under 35 USC 102 (a)(1) and/or (a)(2) as being anticipated by Sharma (US20150269469A1).

Regarding claim 11 (and claim 1, which has all of claim 11's limitations). 
Sharma discloses:
sending a request code to the response apparatus by the request apparatus; 
acquiring a three-dimensional image or a multi-dimensional image sent by the response apparatus, ("A method of, and a system and a label for, authenticating an object in situ create an authentication pattern signature for the object to be authenticated, associate a random distribution of multiple, three-dimensional elements with the object, aim a portable, handheld, image capture device at the object to capture return light from the elements as a single image, verify from the single image that the elements are three-dimensional, process the single image to generate an image pattern of the elements, compare the image pattern with the authentication pattern signature, and indicate that the object is authentic when the image pattern matches the authentication pattern signature.", [ABSTRACT]); 
matching the three-dimensional image or the multi-dimensional image with the data in the database, and  ("The present disclosure relates generally to a method of, and a system and label for, authenticating objects in situ by matching an image pattern of a random distribution of multiple, three-dimensional elements with an authentication pattern signature stored locally with, or remotely from, the object to be authenticated.", [001]);
if the three-dimensional image or the multi-dimensional image is successfully matched with the data in the database, determining that the authentication is successful, ("... verify from the single image that the elements are three-dimensional, process the single image to generate an image pattern of the elements, compare the image pattern with the authentication pattern signature, 
wherein the three-dimensional image or the multi-dimensional image is a response picture generated according to the request code.  ("FIG. 5 is a flow chart depicting steps in the making of the label 10. In step 100, a random distribution of multiple, three-dimensional elements P1-P7 is created on the label 10 as the first dataset 14. In step 102, an image of the random distribution is captured by the manufacturer. In step 104, the captured image is encoded as an authentication pattern signature and stored in a database, e.g., the remote database 46 accessible to the remote host server 42, or a local database on the label 10.", [029]).
Regarding claim 2:
Sharma discloses the limitations of claim 1:
Sharma further teaches,
wherein further comprising a response apparatus, wherein the request apparatus includes a verification module, configured to acquire the three-dimensional image and verify the three-dimensional image, or to acquire the multi-dimensional image and verify the multi-dimensional image.  ("A Method of, and a system and a label for, authenticating an object in situ create an authentication pattern signature for the object to be authenticated, associate a random distribution of multiple, three-dimensional elements with the object, aim a portable, handheld, image capture device at the object to capture return light from the verify from the single image that the elements are three-dimensional, process the single image to generate an image pattern of the elements, compare the image pattern with the authentication pattern signature, and indicate that the object is authentic when the image pattern matches the authentication pattern signature.", [ABSTRACT]).
Regarding claim 3:
Sharma discloses the limitations of claim 1:
Sharma further teaches:
wherein the verification module of the request apparatus is further configured to match the three-dimensional image or the multi-dimensional image with data in a database, and if the three-dimensional image or the multi-dimensional image matches the data in the database successfully, the authentication is successful.  ("A method of, and a system and a label for, authenticating an object in situ create an authentication pattern signature for the object to be authenticated, associate a random distribution of multiple, three-dimensional elements with the object, aim a portable, handheld, image capture device at the object to capture return light from the elements as a single image, verify from the single image that the elements are three-dimensional, process the single image to generate an image pattern of the elements, compare the image pattern with the authentication pattern signature, and indicate that the object is authentic when the image pattern matches the authentication pattern signature.", [ABSTRACT]).

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.

Claims 4 - 7 and 12   are rejected pursuant to 35 USC 103 as being unpatentable over Sharma (US20150269469A1) in view of Kim (JP2005049872A, an English copy of  Kim
Note that examiner will apply as necessary below Broadest Reasonable Interpretation (BRI) to all claims, including claims 4, 5, 6, and 12 below, which claims have pending 35 USC 112(b) rejections. Claims 4, 5, and 12  below, all rejected per 35 USC 112(a),  are nonetheless analyzed in the interest of compact prosecution.
Regarding claim 4:
Sharma discloses the limitations of claim 1:
Sharma does not expressly disclose, but Kim teaches:
a parallax barrier, a microlens, a display, wherein the parallax barrier and the microlens are configured to split the light form (sp) an image displayed on the display to generate a plurality of different pictures; Examiner as above utilizes BRI to interpret the claim term "split" to include the meaning that light is refracted, altered, or changed in any way, that said   .   .   .   ("P>PROBLEM TO BE SOLVED: To provide a three-dimensional video display part capable of interchanging a two-dimensional video with a three-dimensional video. <P>SOLUTION: The three-dimensional video display part capable of interchanging the two-dimensional video with the three-dimensional video is equipped with a video display panel showing the two-dimensional or three-dimensional video to a viewer and an optical plate provided backward of the video display panel and refracting incident light by the video display panel. Then, the three-dimensional video display part is successively equipped with a 1st planar indicating element on which a multi-viewpoint video is displayed in the case of displaying the three-dimensional video and which becomes perfectly transparent in displaying the two-dimensional video, an optical plate which gives parallax in a while refracting the incident light, and a display means which gives parallax in a direction perpendicular to the parallax given by the optical plate to the light passing through the optical plate in the display of the three-dimensional video and which simply displays the two-dimensional video in the display of the two-dimensional video.", [ABSTRACT]) and ("The IP method is useful for creating a three-dimensional image by automatically obtaining a stereoscopic image at a desired position without requiring a separate eyeglass for observation. The IP display includes a microlens array or a pinhole array, and is widely applied to medicine, engineering, simulation, and the like.", [paragraph 5 of Description];
the request apparatus includes a plurality of cameras, wherein the plurality of cameras are installed at different positions in space, the shooting angles of the plurality of cameras are set to different from each other, and  Examiner uses BRI to interpret this claim term to include in its meaning that the cameras' views are not exactly the same (i.e., 100% duplicative). ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the pixel lines in each pitch and the pixel cells in each microlens are separated for each viewpoint
the plurality of cameras are configured to respectively acquire the generated plurality of different pictures; ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the pixel lines in each pitch and the pixel cells in each microlens are separated for each viewpoint, and viewing in the viewing zone becomes possible.", [paragraph 35 of Description]);
the request apparatus further includes a processor, configured to generate a three-dimensional image or a multi-dimensional image according to the acquired plurality of different pictures, and verify the generated three-dimensional image or country multi-dimensional image.  See ABSTRACT, which is set forth in detail immediately above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Sharma to incorporate the teachings of Kim because the system set forth in the combination could better decode and otherwise operate upon two dimensional photographs helping to comprise a three dimensional photograph as necessary. ("The three-dimensional method displays an image obtained by photographing an object in a plurality of directions. Therefore, there is an advantage that a 3D image can be recognized in a plurality of directions. The multi-view image display method, which is one of the three-dimensional video display technologies, is a method for displaying binocular parallax images taken in a plurality of directions, and Kim]).
Regarding claim 5: 
The combination of Sharma and Kim disclose the limitations of claim 4:
Sharma does not expressly disclose, but Kim teaches:
wherein the response apparatus further comprises a device protecting a screen, wherein the parallax barrier and the microlens are uniformly mounted on the device protecting a screen, or the parallax barrier and the microlens are mounted in a partial area of the device protecting a screen.   Note (see above 35 USC 112(b) rejection) that examiner interprets the meaning of this claim limitation to include any sort of existence or usage of any sort of parallax barrier and microlens  vis a vis any so called device, that said   .   .   .   ("P>PROBLEM TO BE SOLVED: To provide a three-dimensional video display part capable of interchanging a two-dimensional video with a three-dimensional video. <P>SOLUTION: The three-dimensional video display part capable of interchanging the two-dimensional video with the three-dimensional video is equipped with a video display panel showing the two-dimensional or three-dimensional video to a viewer and an optical plate provided backward of the video display panel and refracting incident light by the video display panel. Then, the three-dimensional video display part is successively equipped with a 1st planar indicating element on which a multi-viewpoint video is displayed in the case of displaying the three-dimensional video and which becomes perfectly transparent in displaying the two-dimensional video, an optical plate which gives parallax in a while refracting the incident light, and a display means which gives parallax in a direction perpendicular to the parallax given by the optical plate to the light passing through the optical plate in the display of the three-dimensional video and which simply displays the two-dimensional video in the display of the two-dimensional video.", [ABSTRACT]) and ("The IP method is useful for creating a three-dimensional image by automatically obtaining a stereoscopic image at a desired position without requiring a separate eyeglass for observation. The IP display includes a microlens array or a pinhole array, and is widely applied to medicine, engineering, simulation, and the like.", [paragraph 5 of Description];
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Sharma to incorporate the teachings of Kim because the system set forth in the combination could better decode and otherwise operate upon two dimensional photographs helping to comprise a three dimensional photograph as necessary. ("The three-dimensional method displays an image obtained by photographing an object in a plurality of directions. Therefore, there is an advantage that a 3D image can be recognized in a plurality of directions. The multi-view image display method, which is one of the three-dimensional video display technologies, is a method for displaying binocular parallax images taken in a plurality of directions, and includes a parallax panoramagram method, a lenticular method, and an IP (integral photography). Method and slit scan method.", [paragraph 4 of Disclosure of Kim]).
Regarding claim 6: 
The combination of Sharma and Kim disclose the limitations of claim 5:
Sharma further teaches:
wherein each of the divided pictures includes different encoded information, and the divided pictures are used as multiple levels of security password; ("A method of, and a system and a label for, authenticating an object in situ create an authentication pattern signature for the object to be authenticated, associate a random distribution of multiple, three-dimensional elements with the object, aim a portable, handheld, image capture device at the object to capture return light from the elements as a single image, verify from the single image that the elements are three-dimensional, process the single image to generate an image pattern of the elements, compare the image pattern with the authentication pattern signature, and indicate that the object is authentic when the image pattern matches the authentication pattern signature.", [ABSTRACT];
the processor of the request apparatus is further configured to acquire the plurality of the divided pictures, See [ABSTRACT] of Sharma as above; 
determine whether the acquired pictures can piece into a complete three-dimensional image or a complete multi-dimensional image, ("Turning now to the drawings, reference numeral 10 in FIG. 1 identifies a label for authenticating an object 12 in situ. The label 10 is associated with the object 12 to be authenticated, and any object may be authenticated. Preferably, the label 10 has a substrate, e.g., paper, foil, or film, and an adhesive layer 20 (FIG. 2) on the underside of the substrate for adhering the label 10 to the object 12. The substrate may be of one-piece or multi-partite design. The label 10 includes a first dataset 14 configured as a random distribution of a multitude of three-dimensional 
when the acquired pictures can piece into a complete three-dimensional image or a complete multi-dimensional image, decode the acquired pictures to acquire decoding information of the acquired pictures, and match the decoding information with the data in the database; when the matching is successful, the authentication is successful.  See [ABSTRACT] of Sharma as above, and note for the purposes of compact prosecution examiner has interpreted the meaning of the term "successful" to include any sort of a match or likeness between images.
Kim further teaches:
wherein the parallax barrier and the microlens of the response apparatus are configured to divide a picture displayed by the display into two or more pictures, See Kim  ABSTRACT as above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Sharma to incorporate the teachings of Kim because the system set forth in the combination could better decode and otherwise operate upon two dimensional photographs helping to comprise a three dimensional photograph as necessary. ("The three-dimensional method displays an image obtained by photographing an object in a plurality of directions. Therefore, there is an advantage that a 3D image can be recognized in a plurality of directions. The multi-view image display method, which is one of the three-dimensional video display technologies, is a method for displaying binocular parallax images taken in a plurality of directions, and Kim]).
Regarding claim 7:
The combination of Sharma and Kim disclose the limitations of claim 6:
Sharma further teaches:
when the acquired pictures cannot piece into a complete three-dimensional image or a complete multi-dimensional image, determine that the authentication fails. ("If the manual and/or automatic inspection fails, then the three-dimensional verification is rejected in step 114. If the verification is successful, then the captured image is processed, as described more fully below, in image processing step 116 to compare an image pattern. The sequence of these steps could be changed.", [030]). 
Regarding claim 12: 
The combination of Sharma and Kim disclose the limitations of claim 11:
Kim further teaches:
wherein the request apparatus comprises a plurality of cameras, the plurality of cameras are installed in different positions in space, and the shooting angles of the plurality of cameras are set to different from each other; ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the 
the request method further comprises: acquiring a plurality of different pictures by the plurality of cameras, wherein the plurality of different pictures are photographed by a parallax barrier and a microlens of the response apparatus; ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the pixel lines in each pitch and the pixel cells in each microlens are separated for each viewpoint, and viewing in the viewing zone becomes possible.", [paragraph 35 of Description]);
Sharma further teaches:
by the request apparatus, generating a three-dimensional image or a multi-dimensional image according to the acquired plurality of different pictures, and verifying the generated three-dimensional image or the multi-dimensional image. See [ABSTRACT] of Sharma as above
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Sharma to incorporate the teachings of Kim because the system set forth in the combination could better decode and otherwise operate upon two dimensional photographs helping to comprise a three dimensional The three-dimensional method displays an image obtained by photographing an object in a plurality of directions. Therefore, there is an advantage that a 3D image can be recognized in a plurality of directions. The multi-view image display method, which is one of the three-dimensional video display technologies, is a method for displaying binocular parallax images taken in a plurality of directions, and includes a parallax panoramagram method, a lenticular method, and an IP (integral photography). Method and slit scan method.", [paragraph 4 of Disclosure of Kim]).

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Mattes (US20170372304A1) - The various embodiments described herein include methods, devices, and systems for authenticating users. In one aspect, a method includes (1) obtaining a facial image for each of a plurality of verified participants; (2) obtaining a request to authenticate a user as a particular participant; (3) selecting a subset of facial features for use in authenticating the user; (4) generating verification data by encoding, from the facial image of the particular participant, the selected subset of facial features; (5) transmitting a request to a device of the user to generate encoded facial image data from the selected subset of facial features of the user; (6) receiving the encoded facial image data in response to the request; (7) determining whether the user is authenticated based on a comparison of the received encoded facial image data and the verification 
Liao (CN105590043B, an English copy is submitted in the file wrapper herein) -    An identity verification method comprising: when a service processing request sent by a terminal device is received, at least one first shooting parameter is sent to the terminal device, so that the terminal device controls a shooting device to collect a face image of a user for identity authentication according to the first shooting parameter; receiving the face image sent by the terminal equipment, matching a second shooting parameter of the face image with the first shooting parameter, and matching the face image with a preset face image; and determining whether the user passes the identity authentication according to the matching result. In addition, the invention also provides an identity authentication device and an identity authentication system. The identity authentication method, the identity authentication device and the identity authentication system can improve the safety of identity authentication based on face recognition.
Tussy (US20200042685A1) - A method for generating a digital ID comprising capturing one or more user images of user's face, transmitting the one or more user images or data derived therefrom to a verification server and determining if the one or more images represent a live person. Capturing an ID image of a photo identification for the user and transmitting the ID image to the verification sever. Comparing at least one of the one or more user images or data derived therefrom to the image of the user on the photo identification to determine if user in the one or more user images is the same person as the image on the photo identification. 
Woo (US20210166241A1) - The present invention provides methods, apparatuses, storage mediums and terminal devices for product authentication. The methods comprises: receiving an authentication request of the user; the authentication request includes a user account; responding to the verification request, and providing a random verification code to the user; wherein the random verification code is used to prompt the user to make a sound and read out the verification code; obtaining a dynamic facial picture and audio data when the user reads the random verification code; and verifying whether the identity of the user matches the identity of the user account, according to the dynamic facial picture, the audio data, and the random verification code. With the present invention, the security of authentication can be improved.
Hiroyuki (JP4569670B2, an English copy is submitted in the file wrapper herein) - An image processing apparatus includes a projecting unit that projects a registered face image containing at least part of a face onto a surface of a three-dimensional model having a shape in which at least part of the three-dimensional model in one direction on the surface onto which an image is projected is bent to a front side, so that a horizontal direction of the face contained in the registered face image substantially coincides with the one direction, a transforming unit that transforms the three-dimensional model on the basis of an orientation of a face contained in a target image, a generating unit that generates a two-dimensional 
Robinson (US20150347833A1) - The present invention provides methods and apparatuses that can provide three dimensional measurements of objects, without contact and with advantages not present in the art. Embodiments of the invention can be used to provide noncontact biometrics, in small footprints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions 

	/MATTHEW COBB/            Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698